BRETT, Judge.
The plaintiff in error Roy Washington, defendant below, was charged by information in the common pleas court of Tulsa county, Oklahoma, with having operated a motor vehicle over a public highway in Tulsa county, Oklahoma, to wit, Pine Street and Lansing Street. The offense was allegedly committed on July 17, 1953. The defendant was tried by a jury, convicted and the jury being unable to agree his punishment was left to be assessed by the court, whereupon he was fined $150 and costs; judgment and sentence entered accordingly, from which this appeal has been perfected.
 This appeal was filed in the Criminal Court of Appeals on December 22, 1953. Under the rules of this court a brief in support of the petition in error should have been filed within 30 days. This matter was set for oral argument for March 3, 1954 and was submitted without oral argument on the record without briefs. It has been repeatedly held if a defendant appeals from a judgment of conviction and neither any brief is filed nor appearance for oral argument is made this court will examine the record and the evidence and if no error prejudicial to the substantial rights of the defendant is apparent, will affirm the judgment. Whitlow v. State, 85 Okl.Cr. 2, 184 P.2d 253, and numerous other cases to the same effect, this court will examine the record for jurisdictional errors and where no fundamental error appears the judgment will be affirmed. We have examined the record herein and find that the information is sufficient, the instructions of the court are sufficient, the judgment and sentence is regular. This conviction is accordingly affirmed.
POWELL, P. J., and JONES, J., concur.